 

 

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

JAN 13 2013

UNITED STATES DISTRICT COUI T
CLERK‘ U.S. DiSTRiCT C

soUTHERN DISTRICT oF CALIFORNIA SOUTHERN mamm- ol= cAL?FUoFiiTNu

UNITED sTATES oF AMERICA JUDGMENT IN A CRP§"HwaeAsE-$M’M

V_ (For Offenses Committed On or After November l, 1987)
JACOB JOSE-JESSE REYES (l)

('

 

Case Number: 3 : l 8-CR-04 l 40-AJB

 

Keith Howard Rutman
Defendant’s Attorney
REGISTRATION No. 78409-298
|:] _
THE DEFENDANT:
le pleaded guilty to count(s) One Of the lnfOrmatiOn.

 

was found guilty on count(s)
aiier a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Tit|e and Section l Nature of Offense Count

8:1324(A)(1}{A)(|i), (V){li), (A)(l)(B)(|) - Transportation Of Certain A|iens For Financia| Gain and 1
Aiding and Abetting

The defendant is sentenced as provided in pages 2 through 4

of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

\:l The defendant has been found not guilty on count(s)

 

Count(s) Remaining Counts are dismissed on the motion of the United States.

Assessrnent: $lO0.00 -Remitted

JVTA Assessment*: $5,000.00 - Waived

;Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
Fine waived |:l Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any

change of name, residenee, or mailing address until all fines, restituticn, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney cf
any material change in the defendant’s economic circumstances

 

 

 

/HON. ANTHONY J. BATTAQLIA
UNITED sTATES DISTRICT JUDGE

3:18-CR-04140-AJB

 

AO 245B (CASD Rev. OZ/l 8) Judgment in a Criminal Case

 

DEFENDANT: JACOB JOSE-JESSE REYES (l) Judgment - Page 2 of 4
CASE NUMBER: 3 : l 8-CR-O4 l40-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
24 months as to count l.

|:|

Sentence imposed pursuant to Title 8 USC Section 1326(b).

The court makes the following recommendations to the Bureau of Prisons:

Designated to the Western Region of the United States, Southern California for purposes of family
visits.

>I<

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|] at A.M. on

 

 

 

E as notified by the United States Marshal.

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
|:| as notified by the United States Marshal.
|:| as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

at , With a certified copy of this judgment

 

 

UNITED STATES MARSI-IAL

 

BY DEPUTY UNITED STATES MARSHAL

3: l 8-CR-O4l40-A]B

AO 245B (CASD Rev. 02/] S) Judgment in a Criminal Case

 

DEFENDANT: JACOB JOSE~JESSE REYES (l) Judgment - Page 3 of 4
CASE NUMBER: 3:18-CR-04140-A]B

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of:

3 years.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.

FOr Oj?"em'es committed on or after September ]3, 1994:

The defendant shall not illegally possess a controlled substanee. The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplicable.)

E] The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elimination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 35 83(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
|:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she

resides, works, is a student, or was convicted of a qualifying offense. (Check r`fapplicable.)

|:] The defendant shall participate in an approved program for domestic violence (Check ifapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any

such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Sehedule of
Payments set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply

with any special conditions imposed

l)
2)
3)
4)
5)

6)
7)

3)
9)

10)

11)
12)

13)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation offi cer;

the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a iawiirl occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons; _

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

the defendant shall not enter into any agreement to act as an informer or a special agent cfa law enforcement agency without the permission of
the court; and

as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirementl

3:lS-CR-U4l40-AJB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: JACOB JOSE-JESSE REYES (l) Judgment - Page 4 of 4
CASE NUMBER: 3118-CR-04l40-AJB

SPECIAL CONDITIONS OF SUPERVISION

l. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
comply with both United States and Mexican immigration laws.

2. Repor't all vehicles owned or operated, or in which you have an interest, to the probation officer.
3. Resolve all outstanding warrants within 60 days.

4. Subrnit your person, property, residence, office or vehicle to a search, conducted by a United States
Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of
contraband or evidence of a violation of a condition of release; failure to submit to a search may be grounds
for revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition.

5. Shall not knowingly associate with any person who you know, or who a probation officer or other law
enforcement officer informs you is a Playboys gang member or associate, or any other known gang
member or associate, unless given permission by the probation officer.

6. Shall not knowingly wear, display, use or possess any insignias, photographs, emblems, badges, buttons,
caps, hats, jackets, shoes, fiags, scarves, bandanas, shirts or other articles of clothing that are known to
represent gang affiliation, association with or membership in the Playboys gang or any other gang, unless
given permission by the probation officer.

7. Shall not knowingly loiter or be present in locations known to be areas where gang members congregate,
unless given permission by the probation officer.

8. Shall not knowingly display any known gang signs or gestures.

3:18-CR-04140-AJB

 

 

